Citation Nr: 0805482	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-01 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Propriety of the severance of service connection for post-
traumatic stress disorder (PTSD), effective October 1, 2005.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that severed service connection for 
PTSD, effective October 1, 2005.  


FINDINGS OF FACT

The evidence of record does not establish that the veteran's 
diagnosis of PTSD is clearly and unmistakably erroneous.  


CONCLUSION OF LAW

Service connection for PTSD was not properly severed.  
38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. 
§ 3.105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2007).  In cases involving the 
severance of service connection, which is an action initiated 
by the RO as opposed to the veteran, there are particular 
notification and assistance procedures that VA must perform.  
38 C.F.R. § 3.105(d), (i).  In the decision below, the Board 
has restored service connection for PTSD.  Accordingly, 
regardless of whether VA successfully met its notification 
and assistance obligations, no harm or prejudice to the 
appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (2007).  If it is 
determined that a veteran did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957, service connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous (the burden of proof being upon the Government).  
When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless otherwise provided, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 
38 U.S.C.A. §§ 5109A, 5112(b)(6); 38 C.F.R. § 3.105(d).  

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award.  See Daniels v. Gober, 10 
Vet. App. 474 (1997).  

The veteran was initially granted service connection for 
PTSD, effective October 18, 2002, in a December 2002 rating 
decision.  The evidence at that time showed that the veteran 
had served in combat in the Republic of Vietnam during the 
Vietnam Era, and his awards and decorations included the 
Combat Infantryman Badge.  Hence, his exposure to a combat 
stressor was conceded.  A November 2002 VA examination showed 
that, although the veteran's testing revealed an exaggeration 
of symptom severity, he was diagnosed with PTSD.  Hence, the 
RO concluded that the requirements of 38 C.F.R. § 3.304(f) 
had been met, and service connection for PTSD was warranted.  

At a subsequent VA examination later in November 2002, a 
different examiner found that the veteran did not have PTSD 
and diagnosed malingering, rule out factitious disorder.  
After notifying the veteran of the proposed severance of 
service connection for PTSD in a February 2003 rating 
decision, and allowing him to present personal testimony at a 
hearing in May 2005, a July 2005 rating decision implemented 
the severance making the severance effective October 1, 2005.  
The veteran contends that the severance was improper.  The 
Board agrees.  

The regulation provides that for a change in diagnosis to 
justify severance, the examining medical authority must 
certify that, in light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  38 C.F.R. § 3.105(d).  Such certification 
must be accompanied by a summary of the facts, findings, and 
reasons supporting the conclusion.  While the VA examiner in 
January 2004 indicated the claims folder had been reviewed, 
the examination report essentially finds that the veteran's 
inconsistent reporting of his stressors to be the main reason 
that his diagnosis of PTSD is called into question.  However, 
in light of his combat status and the award of his Combat 
Infantryman Badge, his exposure to a stressor was 
automatically conceded and there was no attempt to verify his 
reported stressors.  Moreover, although a second VA 
psychologist reviewed the veteran's file and medical records 
in July 2004 and also concurred that the veteran did not have 
PTSD, he did not certify that the veteran's earlier diagnosis 
of PTSD was clearly erroneous.  Consequently, these opinions 
fail to meet the requirements of section 3.105(d).  Finally, 
the Board observes that two clinicians, Barry Fisher, M.D. in 
March and August 2005, and Peter Saxman, Ph.D. in May 2005, 
continue to diagnose the veteran with PTSD.  These contrary 
findings indicate that the issue of the veteran's correct 
psychiatric diagnosis, based upon the medical evidence of 
record, is an issue as to which reasonable minds could 
differ.  See Fugo v. Brown, 6 Vet. App. at 43.  Accordingly, 
the Board finds that the evidence does not establish clear 
and unmistakable error in the veteran's grant of service 
connection, and service connection for PTSD must be restored.  




ORDER

Restoration of service connection for PTSD is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


